Title: From George Washington to Bartrem Galbraith, 17 January 1778
From: Washington, George
To: Galbraith, Bartrem

 

Sir.
Head Quarters [Valley Forge] 17th Jany 1778

Mr William Smith, is employed in the Continental Service as Deputy Waggon Master—Josiah Kittara as Waggon Conductor—Wm Smith Junior as Sub Conductor—and Thomas Edwards and Amos Evans as Waggoners—the Certificates of their being attached to the Continental Army in these Capacities will be deliver’d to you by Mr Wm Smith who goes in behalf of the rest—and as it cannot be the intention of the Legislature to treat persons of this description in the light of Delinquents—I have no doubt that upon receipt of this you will acquit them from the Fines to which they have hitherto been consider’d as subject under the Militia-Act—I am Sir Your humble Servt.
